Citation Nr: 0126433	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-03 217	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether a timely notice of disagreement was filed with 
respect to a March 1998 rating decision that granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent rating.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from an April 1999 decision by 
the North Little Rock, Arkansas RO, which determined that the 
veteran had not filed a timely notice of disagreement (NOD) 
with respect to a March 1998 decision that granted 
entitlement to service connection for PTSD and assigned a 
30 percent rating, effective from August 16, 1996.  The 
veteran testified at a hearing at the RO in May 1999.  

This matter also comes before the Board following a 
January 2000 rating decision by the North Little Rock, 
Arkansas RO that denied claims of entitlement to an increased 
rating for PTSD and TDIU.  In May 2001, it was noted that the 
veteran had become a resident of Oklahoma and jurisdiction of 
his claims file was transferred to the Muskogee, Oklahoma RO.

In a written statement of April 2001, the veteran raised the 
issue of entitlement to service connection for diabetes as a 
result of exposure to Agent Orange.  This issue has not yet 
been addressed by the RO and is consequently referred to the 
RO for appropriate action.

(The issues of entitlement to an increased rating for PTSD 
and TDIU will be addressed in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  By rating action of March 1998, the RO granted a claim of 
entitlement to service connection for PTSD and assigned a 
30 percent rating, effective August 16, 1996.  By letter 
dated March 26, 1998, the RO notified the veteran and his 
representative (Disabled American Veterans) of its decision.

2.  The RO did not receive a NOD from the veteran or his 
authorized representative within one year of the 
March 26, 1998, letter of notification.


CONCLUSION OF LAW

A NOD with respect to a March 1998 decision by the RO that 
granted a 30 percent rating for PTSD was not timely filed; 
the Board consequently does not have jurisdiction to consider 
an appeal from the March 1998 rating action.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.301, 
20.302, 20.305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201 (2001).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the statute, 
38 U.S.C.A. § 7105, specifies five elements for a NOD, 
including that it must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(AOJ) (38 U.S.C.A. § 7105(d)(2)); (2) be filed in writing 
(38 U.S.C.A. § 7105(b)(1), (b)(2)); (3) be filed with the AOJ 
(38 U.S.C.A. § 7105(b)(1)); (4) be filed within one year 
after the date of mailing of notice of the AOJ decision 
(38 U.S.C.A. § 7105(b)(1)); and (5) be filed by the claimant 
or the claimant's authorized representative (38 U.S.C.A. 
§ 7105(b)(2)).  Gallegos v. Gober, 14 Vet. App. 50 (2000).  
The Court has held that "the only content requirement [of a 
NOD] is an expression of 'disagreement' with the decision of 
the RO."  Gallegos, 14 Vet. App. at 53.  Even an implied 
dissatisfaction with the RO's decision will suffice as a NOD.  
Id. at 55.  

A NOD may be filed by the claimant, his fiduciary, or such 
accredited representative, attorney, or authorized agent as 
he may select.  38 U.S.C.A. § 7105(b)(2) (West 1991); 
38 C.F.R. § 20.301(a) (2001).  If a claimant is adjudicated 
incompetent by VA, the NOD may be filed by the claimant 
himself, by a fiduciary appointed by VA or a court to manage 
the claimant's affairs, or by a person acting as next friend 
if the appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301(b) (2001).

To be considered timely, a NOD must be filed within one year 
from the date that the AOJ mails to the claimant notice of 
the determination in question.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. § 20.302(a) (2001).  The filing of a 
timely NOD "is a prerequisite to the Board's proper exercise 
of jurisdiction over a claim."  Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993).  See also Mason v. Brown, 8 Vet. App. 44, 
54 (1995).  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  See 38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(a) (2001).  In computing the time 
limit for the filing of a NOD, the first day of the specified 
period is excluded and the last day included.  38 C.F.R. 
§ 20.305(b) (2001).  Where the time limit would expire on a 
Saturday, Sunday, or a legal holiday, the next succeeding 
workday is included in the computation.  See 38 C.F.R. 
§§ 20.305, 20.306 (2001).

A NOD postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed. 38 
C.F.R. § 20.305(a) (2001).  In the event that the postmark is 
not of record, VA regulations provide that the postmark date 
will be presumed to be five days prior to the date of receipt 
of the document by VA.  Id.  In calculating the five-day 
period, Saturdays, Sundays, and legal holidays are excluded.  
Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that a timely NOD was not 
received with regard to the RO's March 1998 decision.  The 
record shows that, on March 26, 1998, the RO mailed a notice 
of the decision to the veteran and the Disabled American 
Veterans (the veteran's representative at that point).  
Thereafter, a NOD as to the March 1998 decision was not filed 
until April 1999.  It was received on April 7, 1999.

The Board notes that, during the time in question, there is 
no evidence of record that the notice of the March 1998 
rating decision was misdirected and not sent to the veteran's 
last-known address of record or the service organization 
appointed to represent the veteran.  Given that the notice of 
the March 1998 decision was mailed on March 26, 1998, the 
veteran or any other authorized representative had until 
March 26, 1999 (the end of the one-year period that began on 
the day the RO mailed the March 26, 1998 notice) to file a 
NOD.  See 38 C.F.R. § 20.305 (2001).  Nevertheless, the 
record shows that the earliest communication that may be 
construed as a timely filed NOD with respect to the 
March 1998 notice is a written letter from the veteran's 
then-representative, a private attorney, dated on April 2, 
1999, but not received until April 7, 1999.  Applying the 
provisions of 38 C.F.R. § 20.305, that NOD, completed more 
than one year after the RO's issuance of its notice of 
decision was not timely.  Consequently, the Board finds that 
the appeal of the April 1999 decision regarding timeliness 
must be denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).

It is the Board's conclusion that the new law does not 
preclude the Board from addressing the jurisdictional 
question presented by the facts of this case.  This is so 
because the requirements of the new law have been satisfied.  
In this case, the veteran and his representative were 
notified in the SOC issued in January 2000, of the 
information and evidence necessary to substantiate his claim, 
of the provisions of law relied on, and of the reasoning used 
in reaching a decision on the issue in this case.  Throughout 
the appeal, the veteran was given an opportunity to present 
written argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness of the appeal.  
Nevertheless, neither the veteran nor his representative has 
identified any source of relevant documentation that could 
further aid in the resolution of this appeal regarding the 
timeliness of a NOD.  Further evidentiary development does 
not seem to be possible and it thus falls to the Board to 
address this case on the merits, which it has done.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1361 (1998).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

A NOD with respect to a March 1998 rating decision was not 
timely filed; to this extent, the appeal is denied.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA resulted in 
a change in the law that is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday, 
14 Vet. App. at 280.

Because of the change in the law brought about by the VCAA, a 
remand of the rating issues is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This is especially so because 
the available record suggests that additional evidentiary 
development is warranted.  On remand, the RO's actions to 
ensure that the requirements of the new law have been met 
should include, among other things, scheduling the veteran 
for a VA psychiatric examination.  This is required because 
the veteran has indicated that his service-connected PTSD has 
worsened since he was last examined by VA in October 1996.  
In the veteran's case, the duty to assist includes the duty 
to provide him with a new examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (where an appellant reports 
worsening after a VA examination, another examination should 
be conducted).  Consequently, a remand is required.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2001).

Furthermore, based on the need for further VA examination to 
determine the current severity of the veteran's service-
connected PTSD, the issue of TDIU will also be remanded.  The 
record establishes that the veteran's formal application for 
TDIU (VA Form 21-8940) was received in May 1999.  (Service 
connection has been established for PTSD and a 30 percent 
rating has been in effect since August 1996.)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).

Here, the veteran's current 30 percent rating for service-
connected PTSD does not, alone, satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  Nevertheless, it should be 
pointed out that the veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, an issue before the Board is whether the 
veteran's service-connected PTSD precludes him from engaging 
in substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to non-service-
connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The regulation indicates that all cases of veterans who are 
unemployable by reason of service-connected disability should 
be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  Id.  Whether the 
RO must first find unemployability as suggested by the 
language of this regulation before referring the case to the 
Director, or whether the analysis by the RO ought to be 
similar to that required for extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) is not clear.  Nevertheless, reading 
the language of § 4.16(b) in the light most favorable to the 
veteran, the Board finds that the RO need not find 
unemployability before forwarding the case to the Director.  
Rather, in order to be consistent with the requirements of 
38 C.F.R. § 3.321(b)(1), the Board concludes that 38 C.F.R. 

§ 4.16(b) only requires that the RO find exceptional or 
unusual disability factors not contemplated by the regular 
schedular criteria in order to refer the case to the 
Director.

The Board finds that further evaluation of the factors 
affecting the veteran's employability is required.  The 
evidence of record includes a decision by the Social Security 
Administration, dated in July 1993, reflecting that the 
veteran was awarded disability benefits based primarily on a 
diagnosis of postoperative coronary artery disease.  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
TDIU, a new examination is necessary to account for the 
current level of disability due only to service-connected 
PTSD.  38 C.F.R. § 19.9.  If feasible, the examiner should 
distinguish any disabling effects due to non-service-
connected disorders.  See VCAA.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  Among the actions taken to satisfy 
the requirements of the new law, the RO 
should ask the veteran to provide 
information regarding any records of 
current treatment for service-connected 
PTSD that have not already been made part 
of the claims file.  The RO should assist 
the veteran in obtaining evidence as 
required by the VCAA and implementing 
regulations.  If records sought are not 
obtained, the RO should notify 

the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist to assess the severity 
of his service-connected PTSD.  The 
claims folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The psychiatrist should assign a global 
assessment of functioning (GAF) score and 
explain the significance of the score in 
terms of social and industrial 
impairment.  Findings necessary to apply 
the criteria in 38 C.F.R. § 4.130 (2001) 
should be set forth.  If the examiner 
concludes that the veteran is 
unemployable due to PTSD, such a 
conclusion should be explained in the 
context of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 and the criteria for awarding a 
total schedular rating.

In arriving at his/her conclusions, the 
examiner should distinguish disability 
due to non-service-connected problems and 
provide an opinion as to whether the 
veteran is unemployable due solely to the 
effect of his service-connected PTSD.  In 
doing so, the examiner should describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected PTSD and whether more 
than marginal employment would be 
feasible.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 

instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should re-adjudicate the 
rating claims in accordance with all 
applicable laws and regulations, 
including the VCAA and the implementing 
regulations.  Consideration should be 
given to whether the TDIU issue should be 
referred to the Director under 38 C.F.R. 
§ 4.16(b).  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the RO 
does not refer the TDIU issue to the 
Director, the SSOC should include an 
explanation for such action.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



